


110 HR 1098 IH: Dam Rehabilitation and Repair Act of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1098
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Salazar (for
			 himself and Mr. Kuhl of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the National Dam Safety Program Act to establish
		  a program to provide grant assistance to States for the rehabilitation and
		  repair of deficient dams.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Rehabilitation and Repair Act of
			 2007.
		2.Rehabilitation
			 and repair of deficient dams
			(a)DefinitionsSection
			 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—
				(1)by redesignating
			 paragraphs (3), (4), (5), (6), (7), (8), (9), (19), (11), (12), and (13) as
			 paragraphs (4), (5), (6), (7), (8), (9), (10), (12), (13), (14), and (15),
			 respectively;
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Deficient
				damThe term deficient dam means a dam that the
				State within the boundaries of which the dam is located determines—
							(A)fails to meet
				minimum dam safety standards of the State; and
							(B)poses an
				unacceptable risk to the public.
							;
				and
				(3)by
			 inserting after paragraph (10) (as redesignated by paragraph (1)) the
			 following:
					
						(11)RehabilitationThe
				term rehabilitation means the repair, replacement, reconstruction,
				or removal of a dam that is carried out to meet applicable State dam safety and
				security
				standards.
						.
				(b)Program for
			 rehabilitation and repair of deficient damsThe National Dam
			 Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the
			 following:
				
					8A.Rehabilitation
				and repair of deficient dams
						(a)Establishment of
				programThe Director shall establish, within FEMA, a program to
				provide grant assistance to States for use in rehabilitation of publicly-owned
				deficient dams.
						(b)Award of
				grants
							(1)ApplicationA
				State interested in receiving a grant under this section may submit to the
				Director an application for such grant. Applications submitted to the Director
				under this section shall be submitted at such times, be in such form, and
				contain such information, as the Director may prescribe by regulation.
							(2)In
				generalSubject to the provisions of this section, the Director
				may make a grant for rehabilitation of a deficient dam to a State that submits
				an application for the grant in accordance with the regulations prescribed by
				the Director. The Director shall enter into a project grant agreement with the
				State to establish the terms of the grant and the project, including the amount
				of the grant.
							(c)Priority
				systemThe Director, in consultation with the Board, shall
				develop a risk-based priority system for use in identifying deficient dams for
				which grants may be made under this section.
						(d)Allocation of
				fundsThe total amount of funds appropriated pursuant to
				subsection (f)(1) for a fiscal year shall be allocated for making grants under
				this section to States applying for such grants for that fiscal year as
				follows:
							(1)One-third divided
				equally among applying States.
							(2)Two-thirds among
				applying States based on the ratio that—
								(A)the number of
				non-Federal publicly-owned dams that the Secretary of the Army identifies in
				the national inventory of dams maintained under section 6 as constituting a
				danger to human health and that are located within the boundaries of the State;
				bears to
								(B)the number of
				non-Federal publicly-owned dams that are so identified and that are located
				within the boundaries of all applying States.
								(e)Cost
				sharingThe Federal share of the cost of rehabilitation of a
				deficient dam for which a grant is made under this section may not exceed 65
				percent of the cost of such rehabilitation.
						(f)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section—
								(A)$10,000,000 for
				fiscal year 2008;
								(B)$15,000,000 for
				fiscal year 2009;
								(C)$25,000,000 for
				fiscal year 2010;
								(D)$50,000,000 for
				fiscal year 2011; and
								(E)$100,000,000 for
				fiscal year 2012.
								(2)StaffThere
				are authorized to be appropriated to provide for the employment of such
				additional staff of FEMA as are necessary to carry out this section $400,000
				for each of fiscal years 2008 through 2010.
							(3)Period of
				availabilitySums appropriated pursuant to this section shall
				remain available until
				expended.
							.
			3.Rulemaking
			(a)Proposed
			 rulemakingNot later than 90 days after the date of enactment of
			 this Act, the Director of the Federal Emergency Management Agency shall issue a
			 notice of proposed rulemaking regarding the amendments made by section 2 to the
			 National Dam Safety Program Act (33 U.S.C. 467 et seq.).
			(b)Final
			 ruleNot later than 120 days after the date of enactment of this
			 Act, the Director of the Federal Emergency Management Agency shall issue a
			 final rule regarding such amendments.
			
